Citation Nr: 1451821	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected hemorrhoids prior to December 8, 2009, and greater than 60 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from March 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania.

In his February 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested that he be scheduled for a hearing before a Veterans Law Judge of the Board.  However, during the pendency of the appeal, in August 2012, he withdrew the request to testify before the Board.

This matter was previously before the Board in January 2013 at which time the Board granted a 10 percent disability rating for the Veteran's service-connected hemorrhoids.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2013, the Court granted a Joint Motion for Partial Remand vacating and remanding that part of the Board's January 2013 decision that denied a disability rating in excess of 10 percent for hemorrhoids.

The case was then returned to the Board in January 2014 wherein it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In the January 2014 Remand, the Board indicated that the record had raised the issue of entitlement to service connection for a skin condition, to include as secondary to hemorrhoids.  See December 2009 Statement of Veteran's Spouse.  The was referred to the agency of original jurisdiction for initial consideration.  A review of the Veteran's claims file reveals that the issue has yet to be adjudicated by the agency of original jurisdiction.  Therefore, it is again referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 8, 2009, the Veteran's hemorrhoids were manifested by impairment of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad.

2.  From December 8, 2009, the Veteran's hemorrhoids have been manifested by extensive leakage and fairly frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  Prior to December 8, 2009, the criteria for a 30 percent disability rating for service-connected hemorrhoids have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 4.114, Diagnostic Codes 7332, 7336 (2014).

2.  From December 8, 2009, the criteria for a disability rating greater than 60 
percent for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 4.114, Diagnostic Codes 7332, 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2008, October 2011, November 2011, and March 2014  the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.
For increased-compensation claims, the VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded January 2014 in order to obtain outstanding treatment records and afford the Veteran a VA examination so as to assess the severity of his hemorrhoids.  Thereafter, additional treatment records were associated with the claims file,  and the Veteran was afforded a VA examination in May 2014.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected hemorrhoids are currently rated under Diagnostic Code 7336-7332.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the disability rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 7336 pertains to external or internal hemorrhoids.  Diagnostic Code 7332 pertains to the impairment of sphincter control of the rectum and anus.  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336 (2014). 

Under Diagnostic Code 7336, hemorrhoids that are mild or moderate are rated as noncompensable.  A 10 percent disability rating is warranted when hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum 20 percent disability rating is warranted when there is persistent bleeding and secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014). 

Under Diagnostic Code 7332, an impairment of sphincter control that is healed or slight, without leakage, is rated as noncompensable.  A 10 percent disability rating is warranted when there is constant slight, or occasional moderate leakage.  Impairments of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad, warrant a 30 percent disability rating. When there is extensive leakage and fairly frequent involuntary bowel movements, a 60 percent disability rating is warranted. When there is a complete lack of sphincter control the maximum 100 percent disability rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2014).

Hemorrhoids Prior to December 8, 2009

A VA examination report dated in September 2008 shows that the Veteran reported symptoms that included weekly diarrhea, daily pain, a small amount of fecal leakage biweekly with the need for a pad on a daily basis with stool and blood on the pad.  The Veteran indicated that he did not have anal itching, tenesmus, swelling or a perianal discharge.  The Veteran had no current treatment and no rectal prolapse.   Physical examination revealed a small amount of fecal leakage on the pad; the lumen, rectum and anus were within normal limits; there were no signs of anemia or fissures; there were several external hemorrhoids which were small; and the sphincter tone was normal.  The diagnosis was external hemorrhoids and fecal leakage.  With regard to the effects of the condition on occupational function and daily activities, the Veteran was noted to be confined to a wheelchair secondary to neuropathy secondary to Parkinson disease with a loss of balance.

In correspondence dated in September 2009, the Veteran indicated that his symptoms included itching, burning, and bleeding.

The Board has considered whether a higher disability rating for the service-connected hemorrhoids prior to December 8, 2009, would be warranted under Diagnostic Code 7336.  However, as the competent evidence of record does not show that the Veteran has large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences, a compensable disability rating would not be warranted. 

However, the Board has also considered the Veteran's service-connected 
hemorrhoids under Diagnostic Code 7332.  In this regard, the September 2008 VA examination report has shown that the Veteran had impairment of sphincter control resulting in fecal leakage biweekly with the need for a pad on a daily basis.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected hemorrhoids prior to December 8, 2009, more closely approximate the criteria for a 30 percent disability rating as they are manifested by 
impairments of sphincter control characterized by occasional involuntary bowel movement necessitating wearing a pad.  

The Board also finds that the evidence of record does not support a disability rating higher than 30 percent under Diagnostic Code 7332.  In this regard, while there is impairments of sphincter control characterized by occasional involuntary bowel movement necessitating wearing a pad, the evidence had not shown extensive leakage and fairly frequent involuntary bowel movements or a complete lack of sphincter control.

Hemorrhoids From December 8, 2009

In a lay statement from the Veteran's spouse received in December 2009, it was indicated that the Veteran experienced occasional constipation for which he received enemas, that resulted in pain and bleeding.  The Veteran spouse also noted that the drainage or seepage had been noted at the time of the VA examination.

A VA examination report dated in April 2014 shows that the Veteran was shown to have internal or external hemorrhoids described as mild or moderate external, non-thrombosed skin tags.  He was noted to have impairment of rectal sphincter control resulting in fairly frequent involuntary bowel movements.  The examiner indicated that per the Veteran, the hemorrhoids did not produce persistent bleeding, but rather mild, occasional, intermittent bleeding only.  There was no current objective evidence of anemia.  The examiner also indicated that per the Veteran and his wife (who accompanied him to the appointment), he had extensive leakage and fairly frequent involuntary bowel movements, but denied complete loss of sphincter
control.  The Veteran was required to wear absorbent material which normally must be changed four to five times per day (especially after he is moved to or from his
electric scooter via a Hoyer lift -- the Veteran had unrelated, non-service-
connected quadriplegia).  However, he was able to use a bedside commode at night with extensive assistance from his wife and son.

Having carefully considered the medical evidence of record since December 8, 2009, the Board finds that a disability rating greater than 60 percent for the service-connected hemorrhoids is not warranted.  In this regard, the in considering the criteria enumerated under Diagnostic Code 7336, the competent evidence of record does not show that the Veteran has large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  As such, a compensable disability rating is not warranted under this Diagnostic Code provision. 

In considering the rating criteria of Diagnostic Code 7332, the April 2014 VA examination report has shown that the Veteran has extensive leakage and fairly frequent involuntary bowel movements.  Additionally, the Veteran and his spouse have contended that the loss of sphincter control resulted in his having frequent 
drainage or seepage.  The Veteran and his spouse are deemed competent to report on the severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). As such, the Board finds that the service-connected hemorrhoids most closely approximate the criteria for the currently assigned 60 percent disability rating as they are manifested by impairment of sphincter control resulting in extensive leakage and fairly frequent involuntary bowel movements. 

The Board also finds that the evidence of record does not support a disability rating higher than 60 percent under Diagnostic Code 7332.  In this regard, while there is extensive leakage and fairly frequent involuntary bowel movements, the medical evidence of record does not show, and the Veteran has not asserted, that the disability is manifested by a complete lack of sphincter control so as to warrant the next higher 100 percent disability rating.  The April 2014 VA examination report showed that the Veteran and his spouse denied a complete loss of sphincter
control.

The Board has considered the statements of the Veteran and his spouse as to the 
extent of his current symptoms, and they are certainly competent to report that his symptoms are worse.  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Layno, 6 Vet. App. at 470.  

In summary, for the reasons expressed, the Board concludes that resolving all doubt in the Veteran's favor, a 30 percent disability rating, and no higher, is warranted for the service-connected hemorrhoids for the period on appeal prior to December 8, 2009; and that the preponderance of the evidence is against the assignment of a disability rating greater than 60 percent for the service-connected hemorrhoids from December 8, 2009.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's hemorrhoids do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim 
for extra-schedular consideration.  The level of severity of the Veteran's hemorrhoids is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the hemorrhoids have been awarded an increased disability rating of 30 percent prior to December 8, 2009.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A 30 percent disability rating for service-connected hemorrhoids prior to December 8, 2009, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating greater than 60 percent for service-connected hemorrhoids from December 8, 2009, is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


